251 P.3d 873 (2011)
2011 UT App 125
Joanne STONE, Petitioner and Appellee,
v.
Todd STONE, Respondent and Appellant.
No. 20110079-CA.
Court of Appeals of Utah.
April 21, 2011.
Todd Stone, Salt Lake City, Appellant pro se.
Brent R. Chipman, Salt Lake City, for Appellee.
Before Judges DAVIS, McHUGH, and VOROS.

DECISION
PER CURIAM:
¶ 1 Todd Stone seeks to appeal the January 7, 2011 and January 13, 2011 minute entries in his divorce proceeding. This matter is before the court on a sua sponte motion for summary disposition for lack of jurisdiction due to the absence of a final order. We dismiss the appeal without prejudice.
¶ 2 Generally, "[a]n appeal is improper if it is taken from an order or judgment that is not final." Bradbury v. Valencia, 2000 UT 50, ¶ 9, 5 P.3d 649. For an order or judgment to be final, it must "dispose of all parties or claims to an action." Id. ¶ 10. The only exceptions to the final judgment rule are where: (1) an appeal is permitted under the circumstances by statute, (2) the appellate court grants interlocutory appeal under rule 5 of the Utah Rules of Appellate Procedure, or (3) the trial court certifies the order as final under rule 54(b) of the Utah Rules of Civil Procedure. See id. ¶ 12.
¶ 3 The first minute entry that was entered on January 7, 2011, denies Stone's motion to discontinue child support. Because there is a pending petition to modify, encompassing these claims, the minute entry denying Stone's motion to discontinue child support is not a final, appealable order. The second minute entry entered on January 7, 2011, refers to a motion for order to show cause, filed on January 5, 2011. Stone requested a hearing on his motion. A final, appealable order has not been entered on the motion for order to show cause as the motion is set for a hearing. Thus, the minute entries which Stone seeks to appeal are not final, appealable orders, and this court is required to dismiss the appeal without prejudice. See Bradbury, 2000 UT 50, ¶ 8, 5 P.3d 649.
¶ 4 Accordingly, the appeal is dismissed without prejudice to the filing of a timely appeal from a final, appealable order. Appellee's request for attorney fees is denied.